DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 12/02/2019. Claims 11-14 are pending and herein considered. Claims 1-10 are cancelled.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 12/02/2019.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/02/2019 and 02/23/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 11-14 are objected to because of the following informalities:
Claims 11-14 recite " UE", “RRC”, “SDAP”, “PDU”, “QoS”, “DRB”; all the acronyms are used without previously setting forth what each acronym stands for. In order to maximize clarity in the claims each acronym should be spelled out in each independent claim at first use in order to provide the maximum amount of clarity regarding the meaning of the limitation for each claim. The Examiner was able to . Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over of NPL- source HUAWEI, Title: “Initiation of SDAP Entity”, R2-1704986, 3GPP TSG-RAN WG2 Meeting #98, Hangzhou, China, 15th - 19th May 2017; hereinafter R2-1704986) in view of NPL- source HUAWEI, Title: "QoS message flows", R2-1704977, 3GPP TSG-RAN WG2 Meeting #98, Hangzhou, China, 15th - 19th May 2017; hereinafter R2-1704977) further in view of Lu et al. (U.S 10,383,095).
For claim 11: 
R2-1704986 discloses a method performed by UE (see R2-1704986, section.3.1) comprising: 
(see R2-1704986, at least at section 3.1); a single SDAP entity will be configured for each individual PDU session (i.e. receiving a message including a Data Radio Bearer (DRB), configuration which associates a DRB to a Service Data Adaptation Protocol (SDAP) entity, wherein the SDAP entity is configured for a PDU session, and one or more DRBs are established for the PDU session), QoS flow mapping rules to a DRB (see R2-1704986, section 3.1; the UE AS determines the QoS flow to map to which DRB ID; also see section 3.2 and conclusion section 4).
R2-1704986 does not explicitly discloses UE enters a RRC inactive state.
R2-1704977, from the same or similar fields of endeavor, disclose UE receiving the RRC message to release the PDU related resource including the SDAP entity and all DRBs associated with the SDAP entity, wherein the UE releases the SDAP entity and DRBs and sends a release complete message to gNB: RRC: RRC configure completed and PDU SESSION RESOURCE RELEASE RESPONSE and RRC: Release Complete (see R2-1704977, figure 1-2, section 2)
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by R2-1704977. The motivation for doing this is to provide a system networks can improve procedures regarding the detailed QoS message flows.
R2-1704986- R2-1704977 does not explicitly disclose RRC inactive state.
Lu, from the same or similar fields of endeavor, disclose releasing, by UE, an MAC entity of a second connectivity in leaving a connected state which including releasing all RLC entities where radio bearer has been established, MAC layer (see Lu, at least at column 9, lines 1-29; column 10-11).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by R2-1704977. The motivation for doing this is to provide a system networks can efficiently managed, and waste of resources is reduced based on control optimization.
For claim 13: 
For claim 13, claim 13 is directed to a user equipment which has similar scope as claim 1. Therefore, claim 13 remains un-patentable for the same reasons.
Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over of NPL- source HUAWEI, Title: "QoS message flows", R2-1704977, 3GPP TSG-RAN WG2 Meeting #98, Hangzhou, China, 15th - 19th May 2017; hereinafter R2-1704977) in view of Lu et al. (U.S 10,383,095).
For claim 12: 
R2-1704977 discloses a method performed by UE (see R2-1704977, figure 1; UE receiving the RRC message) comprising: upon going to RRC idle state (see R2-1704977, figure 1; UE receiving the RRC message), releasing associated SDAP for all established radio bearers (see R2-1704977, figures 1-2, section 2, PDU session resource release; releasing the configured SDAP entity, if all DRBs associated to the SDAP entity are released, indicating, to a NAS layer, the SDAP entity is released for the PDU session).
R2-1704977 does not explicitly disclose RRC inactive state.
Lu, from the same or similar fields of endeavor, disclose releasing, by UE, an MAC entity of a second connectivity in leaving a connected state which including releasing all RLC entities where radio bearer has been established, MAC layer (see Lu, at least at column 9, lines 1-29; column 10-11).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by R2-1704977. The motivation for doing this is to provide a system networks can efficiently managed, and waste of resources is reduced based on control optimization.
For claim 14: 
For claim 14, claim 14 is directed to a user equipment which has similar scope as claim 12. Therefore, claim 14 remains un-patentable for the same reasons.

Conclusion
          The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Chang et al. (U.S 2017/0013668), discloses he network supports the addition, modification and release of the DRB through a procedure 
(RRCConnectionReconfiguration) of radio resource management connection 
reconfiguration. Park et al. (U.S 2018/0279193), discloses Quality of Service (QoS) flow management and mapping to data radio bearers, support of UEs in RRC_INACTNE state, distribution function for Non-Access Stratum (NAS) messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
04/09/2021